DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following as described in the Specification:
- a connecting element (Claims 4-6)
- a geometric feature…of a connecting element…comprising at least one pin (Claims 4-5)
- connecting means…arranged to receive and engage a plurality of geometric features (Claim 6)
- a middle part…being slidably adjustable to accommodate a height of a cylinder (Claim 8)
- a deformable protrusion (to include a button or spring) on the connecting means that activates “identifying means” (by engaging either) a corresponding protrusion or detent on a cylinder, or connecting element at an end of a cylinder (Claim 5).  Examiner further notes that it is unclear if the “deformable protrusion” of Claim 5 (identified in the Specification as item 140) is the same as the “sensor” of Claim 5 (also identified in the Specification as item 140).  
- Further regarding the limitation of a “sensor” in Claim 5, Examiner additionally notes that several “sensors” are disclosed in the specification.  The claim language, when read in light of the Specification, is unclear as to which “sensor” Applicant refers.  An additional objection may be warranted if Applicant intends to claim a “sensor” different than item 140 (identified in the submitted claim set).

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 2-13:  Claims 2-12 contain 22 instances of the word “preferably”.  Each instance renders the claim and dependent claims indefinite as it is unknown if the limitation following the word “preferably” is actually required in the claimed invention, or not.
	In the current prosecution, Examiner takes the broadest reasonable interpretation of Claims 2-13 wherein limitations following the word “preferably” are not required elements of the claimed invention.  
	However, in the interests of compact prosecution, Examiner has included applicable prior art where appropriate.
	Claim 13 is dependent upon Claim 12, and therefore suffers the same deficiencies.

Further regarding Claim 5, in addition to the Applicant’s other limitations containing the word “preferably”, it remains unclear if the following limitations that appear to further limit the phrase “wherein the identifying means is preferably configured to be activated…” are actually required in Claim 5:
- “by a depression of a deformable protrusion on the connecting means…”, 
- “by a corresponding protrusion or detent on a cylinder or connecting element….”,
- “by a sensor”,
- “preferably by optical detection or by depression…”, and/or
- “preferably by electrical elements…” 
Examiner notes that these limitations are not joined together by neither the word “and” nor “or” (these words were added by Examiner above for clarity of discussion).  As written, it is unclear if all, 


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1-15, the claims contain numerous instances of limitations that lack antecedent basis.  The following is a non-exhaustive list of limitations found in Claims 1-15 that have insufficient antecedent basis; Examiner requests Applicant perform a thorough review of limitations to ensure others do not suffer from the same deficiencies:
A medical gas flow
A gas flow (and “a corresponding gas flow”)
A cylinder
A reference information
A valve
A wireless connection
A geometric feature
A pressure sensor (unknown if the pressure sensor is the same as the “sensor” also claimed)
A database
A wireless communication
A reference information
A patient information (and “a received patient information”)
A received dosage regimen

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweeney (US 2018/0023765).
Regarding Claim 1, Sweeney discloses a device (Fig. 1) for controlling a medical gas flow from a cylinder (14, 16, 18), comprising:
a valve (22, 28, and 34 and paras 54-56) for controlling a gas flow from a gas cylinder (14, 16, 18);
a gas outlet (24 and para 52), the gas outlet being in fluid communication with said valve (22, 28, and 34 and paras 54-56) and positioned downstream of said valve (22, 28, and 34 and paras 54-56);
 and a connecting means (22, 28, and 34 and para 84) configured for receiving and releasably connecting a cylinder (14, 16, 18) for providing a fluid connection between a cylinder (14, 16, 18) and said valve (22, 28, and 34 and paras 54-56),
characterized in that the device (FIg. 1) comprises an identifying means (822 and para 76) for identifying a cylinder (14, 16, 18),
the valve (22, 28, and 34 and paras 54-56) is in communication with the identifying means (822 and para 76) and is configured to be openable based on the identification of the cylinder (14, 16, 18).


    PNG
    media_image1.png
    850
    579
    media_image1.png
    Greyscale


Regarding Claim 2, Sweeney discloses a device for controlling a medical gas flow from a cylinder, characterized in that the identifying means (822 and para 76) comprises an optical sensor or scanner (822, wherein a smartphone typically includes a camera/scanner) and is configured to read a coded information (92 and 86 and para 53, wherein QR codes and RFID tags contain "coded information) relating to a cylinder (14, 16, 18) to be identified,
said coded information (92 and 86) preferably being a barcode or QR-code (para 53),
and/or wherein the identifying means (822 and para 76) is configured as a wireless communication means (smartphone 822 is shown to have wireless capabilities in Fig 1) and is configured for establishing a wireless connection with an identifier entity (92 and 86 and para 53, wherein QR codes and RFID tags contain "coded information") of a cylinder (14, 16, 18) to be identified,
said identifier entity (92 and 86 and para 53, wherein QR codes and RFID tags contain "coded information) comprising an information relating to a cylinder (14, 16, 18) to be identified, wherein said wireless communication means preferably comprises a Bluetooth device, a Zigbee device, and/or an RFID-reader for establishing a radio connection (822, wherein a smartphone typically contains Bluetooth capability).




Regarding Claim 3, Sweeney discloses a device for controlling a medical gas flow from a cylinder,  characterized in that the device (FIg. 1) comprises a reference information (812 and para 74) relating to at least one cylinder (14, 16, 18),
wherein the valve (22, 28, and 34 and paras 54-56) is configured to be in a closed position,
 when an identified cylinder (14, 16, 18) does not correspond to the reference information (812 and para 74) and wherein the valve (22, 28, and 34 and paras 54-56) is configured to be openable,
 when an identified cylinder (14, 16, 18) corresponds to the reference information (812 and para 74),
 said reference information (812 and para 74) preferably comprising information relating to the composition of a gas or gaseous mixture,  a specific cylinder identifier, and/or a batch number (para 74).

Regarding Claim 7, Sweeney discloses a device for controlling a medical gas flow from a cylinder,  characterized in that the connecting means (22, 28, and 34 and para 84) is formed as a threaded coupling,  a lever closure,  or bayonet closure,
wherein the connecting means (22, 28, and 34 and para 84) is preferably formed as a single-turn or quick-release closure (142),
 the device (FIg. 1) preferably comprising a motorized element (144),
 wherein the connecting means (22, 28, and 34 and para 84) is in communication with the identifying means (822 and para 76) and is configured to automatically connect the valve (22, 
 said connecting means (22, 28, and 34 and para 84) preferably being furthermore configured to open a valve on a cylinder (10) based on the identification of the cylinder (14, 16, 18).

Regarding Claim 9, Sweeney discloses a device for controlling a medical gas flow from a cylinder,  characterized in that the device (FIg. 1) comprises a communication means (820 and para 74) configured for establishing a connection with a database (812 and para 74),
said communication means (820 and para 74) preferably being configured as a wireless communication means (Computer 820 is shown to have wireless capability in Fig 1) for establishing a wireless connection with a database (812 and para 74),
 said database (812 and para 74) comprising at least one reference information (812 and para 74) relating to at least one cylinder (14, 16, 18),
 wherein the communication means (820 and para 74) is configured to receive a reference information (812 and para 74) relating to at least one cylinder (14, 16, 18) from said database (812 and para 74),
 said communication means (computer 820 ) preferably comprising a Bluetooth device, a Zigbee device, Wi-Fi device, and/or an RFID-reader for establishing a radio connection with a database (812 and para 74).

Regarding Claim 10, Sweeney discloses a device for controlling a medical gas flow from a cylinder,  characterized in that the identifying means (822 and para 76) is in communication with or integrated in the communication means (820 and para 74),
wherein said communication means (820 and para 74) is in communication with said valve (22, 28, and 34 and paras 54-56) to control said valve (22, 28, and 34 and paras 54-56).

Regarding Claim 11, Sweeney discloses a device for controlling a medical gas flow from a cylinder, characterized in that the communication means (820 and para 74) is configured to receive a patient information (822 and para 76) as a reference information (812 and para 74),
wherein the valve (22, 28, and 34 and paras 54-56) is configured to be in a closed position,
 when a received patient information (822 and para 76) does not correspond to an identified cylinder (14, 16, 18) and wherein the valve (22, 28, and 34 and paras 54-56) is configured to be openable,
 when a received patient information (822 and para 76) corresponds to an identified cylinder (14, 16, 18),
said communication means (820 and para 74) preferably being configured as a wireless communication means (computer 820 is shown to have wireless capabilities in Fig 1),
 wherein a patient information (822 and para 76) may be received from a mobile patient entity (4) transmitting said patient information (822 and para 76).

Regarding Claim 12, Sweeney discloses a device for controlling a medical gas flow from a cylinder,  characterized in that a patient information (822 and para 76) comprises a prescribed treatment with a dosage regimen,
wherein the communication means (820 and para 74) is configured to open the valve (22, 28, and 34 and paras 54-56) according to a received dosage regimen to output a corresponding gas flow to the gas outlet (24 and para 52) and a patient interface (12 and Examiner's annotations, and para 66) downstream of said gas outlet (24 and para 52),
 the device (FIg. 1) preferably comprising at least one flow sensor (120) and the communication means (820 and para 74) preferably comprising a transmitting device (164),
 wherein said transmitting device (164) transmits an information relating to the output of a gas flow to a database (812 and para 74) to update a patient information in a database (812 and para 74).

Regarding Claim 13, Sweeney discloses a device for controlling a medical gas flow from a cylinder,  characterized in that the device (FIg. 1) comprises a pressure regulator (para 18 and Claim 60) integrated in said valve (22, 28, and 34 and paras 54-56) and being in fluid communication with said valve (22, 28, and 34 and paras 54-56) and said gas outlet (24 and para 52),
said communication means (820 and para 74) being configured to adjust the pressure regulator (para 18 and Claim 60) in the valve (22, 28, and 34 and paras 54-56) according to a received dosage regimen to output a corresponding gas flow to the gas outlet (24 and para 52) and a patient interface (12 and Examiner's annotations, and para 66) downstream of said gas outlet (24 and para 52).

Regarding Claim 14, Sweeney discloses a device for controlling a medical gas flow from a cylinder,  characterized in that the device (FIg. 1) comprises a signaling device and at least one of a pressure sensor or a flow sensor (322) in communication with said signaling device (para 91),
said signaling device being configured to output an alarm signal,
 when the at least one pressure sensor or flow sensor exceeds a predetermined limit (para 91, wherein flow is controlled to within a predetermined limit).

Regarding Claim 15, Sweeney discloses a system for controlling a medical gas flow from a cylinder (14, 16, 18) to a patient interface (12 and Examiner's annotations, and para 66), the system comprising:
a device (FIg. 1) for controlling a medical gas flow from a cylinder (14, 16, 18) according to claim 1; a gas cylinder (14, 16, 18); and a patient interface (12 and Examiner's annotations, and para 66),
 wherein the gas cylinder (14, 16, 18) is connected to the valve (22, 28, and 34 and paras 54-56) by means of the connection means (14) and wherein the valve (22, 28, and 34 and paras 54-56) is in communication with the identifying means (822 and para 76) and is configured to be openable based on the identification of the cylinder (14, 16, 18) to output a gas flow from the cylinder (14, 16, 18) via the valve (22, 28, and 34 and paras 54-56) and gas outlet (24 and para 52) to the patient interface (12 and Examiner's annotations, and para 66).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Weh (US 5,582,223).
Regarding Claims 4 and 6, in addition to the indefinite use of the word “preferably” as explained above, the claims contain several limitations that are not positively recited, expressed using functional language, and/or are items that are worked upon by the apparatus claimed in Claim 1.  
	In the interests of compact prosecution, however, Examiner has provided examples of prior art as appropriate, as explained below.

Regarding Claim 4,  Sweeney teaches the claimed invention, to include the connection of gas cylinders.  Sweeney, however, doesn’t specifically teach a device for controlling a medical gas flow from a cylinder, characterized in that the connecting means is configured for receiving and engaging a geometric feature of a connecting element at an end of a cylinder, said geometric feature preferably comprising at least one pin, wherein the connecting element is preferably configured as a pin index valve.
Further regarding Claim 4,  the phrase “a geometric feature of a connecting element at an end of a cylinder, said geometric feature preferably comprising at least one pin, wherein the connecting element is preferably configured as a pin index valve” is not positively recited, and therefore not given patentable weight.  See MPEP 2115.
Further regarding Claim 4,  Weh, however, teaches connecting means (10 and Col 2, lines 44-49) configured for receiving and engaging a geometric feature of a connecting element (14) at an end of a cylinder (Examiner's annotations), wherein the connecting element (14) is preferably configured as a pin index valve (Col 3, lines 24-31).

    PNG
    media_image2.png
    727
    565
    media_image2.png
    Greyscale


	The advantages of Weh’s teachings include the provision of a simple and reliably operating filling apparatus, with which filling of such a gas bottle valve can be carried out reliably even by laymen.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Weh’s teachings to Sweeney’s disclosures by modifying the connecting means in order to gain the advantages of simple, reliable operation.
Regarding Claim 6, Sweeney as modified above teaches a device for controlling a medical gas flow from a cylinder,
characterized in that the connecting means (Sweeney, 22, 28, and 34 and para 84) is arranged to receive and engage a plurality of geometric features (Sweeney discloses several cylinders; the combination of Sweeney and Weh would accommodate “a plurality of geometric features”),
 said connecting means (Weh, item 10 and Col 2, lines 44-49) being configured to communicate an information relating to an arrangement of a plurality of geometric features of a connecting element (Weh, 14) to said identifying means (Sweeney, 822 and para 76).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Weh, and in further view of Frenal (US 2019/021922).
Regarding Claim 5, in addition to the indefinite use of the word “preferably” as explained above, the claims contain several limitations that are not positively recited, expressed using functional language, and/or are items that are worked upon by the apparatus claimed in Claims 1 and 4.  
	In the interests of compact prosecution, however, Examiner has provided examples of prior art as appropriate, as explained below.

Regarding Claim 5,  as explained above, each use of the word “preferably” renders the following limitations indefinite and is interpreted as the following limitation not being required in order to be shown as prior art.  
In the interests of compact prosecution, however, Sweeney as modified by Weh teaches a device for controlling a medical gas flow from a cylinder, characterized in that the connecting means (Sweeney, items 22, 28, and 34 and para 84) is in communication with the identifying means (Sweeney, item 822 and para 76),

 when the connecting means (Weh, item 10 and Col 2, lines 44-49, replacing Sweeney, items 22, 28, and 34 and para 84) is engaged with a geometric feature (Weh, Examiner's Annotations) of a connecting element (Weh, item 14) at an end of a cylinder (Weh, Examiner’s Annotations).

Further regarding Claim 5, disregarding the word “preferably”, Sweeney as modified by Weh teaches a device for controlling a medical gas flow from a cylinder, wherein the identifying means (Sweeney, item 822 and para 76) is preferably configured to be activated by  a sensor, preferably by optical detection (822 and para 76).
Sweeney as modified by Weh is silent, however, on a device for controlling a medical gas flow from a cylinder,
wherein the identifying means is preferably configured to be activated by a depression of a deformable protrusion on the connecting means,  preferably a button or spring element,
 by a corresponding protrusion or detent on a cylinder or connecting element at an end of a cylinder,
 by a sensor, preferably by optical detection, or by depression of a pressure sensor or spring element,  or by electrical stimulation,
 preferably by electrical elements or induction elements disposed on a cylinder or connecting element at an end of a cylinder.

Further regarding Claim 5, Frenal, however, teaches a device for controlling a medical gas flow from a cylinder,

 by a corresponding protrusion or detent on a cylinder or connecting element (11 and para 68, which teaches “mating housings”) at an end of a cylinder,
 by a sensor (para 88, wherein the device detects distance between communication members), preferably by optical detection or by depression of a pressure sensor or spring element,  or by electrical stimulation,
 preferably by electrical elements or induction elements disposed on a cylinder (item 8 and para 87, wherein communication member 8 is comprises “electrical elements”) or connecting element at an end of a cylinder.

    PNG
    media_image3.png
    508
    585
    media_image3.png
    Greyscale

The advantages of Frenal’s teachings include the ability to communicate data between adjacent apparatuses.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Frenel’s teachings to Sweeney’s modified disclosures by modifying the connecting means in order to gain the advantages data communication between adjacent devices.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Bathe (US 10,272,225), and in further view of Livanos (US 4,625,627).
Regarding Claim 8,  Sweeney discloses a device for controlling a medical gas flow from a cylinder, 

 a bottom part (Examiner's Annotations) engaging a bottom end (Examiner's Annotations) of a cylinder (14, 16, 18) and a middle part (Examiner's Annotations) between said top part (Examiner's Annotations) and bottom part (Examiner's Annotations),
 	the device (FIg. 1) preferably being configured as a stand to stabilize a cylinder (14, 16, 18) in a vertical orientation,
Further regarding Claim 8,  Sweeney discloses the claimed invention, but does not specifically state the device is configured as a mobile device.  Sweeney also does not specifically disclose the device preferably comprising fixation means, a plurality of rolls on a bottom end of the device, and/or at least one gripping portion, said fixation means preferably comprising at least one strap, preferably a Velcro strap.
Bathe, however, discloses a device (that) is configured as a mobile device (Fig. 8), 
the device preferably comprising fixation means (Examiner's annotations),
 a plurality of rolls (interpreted by Examiner as “wheels”)  on a bottom end of the device (Fig 7-8, item 550),
 and/or at least one gripping portion (Examiner's annotations),
 said fixation means preferably comprising at least one strap (530), preferably a Velcro strap.

    PNG
    media_image4.png
    744
    526
    media_image4.png
    Greyscale

The advantages of Bathe’s teachings include mobile cylinder transport.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Bathe’s 

Further regarding Claim 8, Sweeney as modified by Bath does not explicitly teach a middle part preferably being slidably adjustable to accommodate a height of a cylinder.  Livanos, however, teaches said middle part (Fig 2, item 40) preferably being slidably adjustable to accommodate a height of a cylinder (38a).

    PNG
    media_image5.png
    732
    492
    media_image5.png
    Greyscale

.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Durtschi (US 2008/0084306) discloses a device for controlling a medical gas flow from a cylinder, comprising: a valve for controlling a gas flow from a gas cylinder (para 29); characterized in that the device comprises an identifying means or identifying a cylinder (para 6), the valve is in communication with the identifying means and is configured to be openable based on the identification of the cylinder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/Timothy P. Kelly/Primary Examiner, Art Unit 3753